Case 2:20-cv-00180-TPB-MRM Document 34-1 Filed 05/27/20 Page 1 of 2 PageID 542




                  EXHIBIT A
Case 2:20-cv-00180-TPB-MRM Document 34-1 Filed 05/27/20 Page 2 of 2 PageID 543




 AROUND SOUTH FLORIDANEWS



 AVA DUVERNAY
 STUMPS FOR GILLUM
         S. FLORIDA TIMES— OCTOBER 26, 2018




 PHOTO COURTESY OF BLACK PROFESSIONALS NETWORK

 Acclaimed filmmaker Ava DuVernay will meet and greet supporters of Democratic nominee for
 Florida Governor, Andrew Gillum for Florida. DuVernay is an American film director, producer,
 screenwriter, film marketer and film distributor. Most notably known for works such as “Selma,”
 “13th Documentary,” “A Wrinkle in Time,” and tvshow series “Queen Sugar,” executive produced
 by Oprah Winfrey.

 Join her at NoMi Bar & Grill on Saturday, Oct. 27 from 6 p.m. to 8 p.m. as she discusses why this
 election is so important and why she is supporting Democratic Nominee Andrew Gillum. NoMi
 Bar & Grill is located at 738 NE 125th St, North Miami.



 http://www.sfltimes.com/news/ava-duvernay-stumps-for-gillum
